DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicants’ Communication received on January 7, 2020 for application number 16/736,342. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 8, 2020 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first annular tube, second annular tube, first radially inner surface and second radially inner surface” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martinez et al. (US PG Pub No. 2016/0201989), hereinafter “Martinez”.
Regarding claim 1, Martinez discloses a cooling system for a gas turbine engine, comprising: an outer engine case structure (Fig. 7 (608)); an inner engine case structure (Fig. 1 (in the vicinity of the lower part of element 40)) disposed radially inward of the outer engine case structure (608), the inner engine case structure (Fig. 1 (in the vicinity 
Regarding claim 2, Martinez discloses the cooling system of claim 1, wherein the supply conduit (Fig. 7 (604 & 502)) comprises a first annular tube, and wherein the return conduit (Fig. 7 (604 & 504)) comprises a second annular tube.
Regarding claim 4, Martinez discloses the cooling system of claim 1, wherein the supply conduit (Fig. 7 (604 & 502)) and the return conduit (Fig. 7 (604 & 504)) are integral to the outer engine case structure (Fig. 7 (608)).
Regarding claim 5, Martinez discloses the cooling system of claim 1, further comprising insulation (Fig. 7 (604)) configured to enclose the supply conduit (Fig. 7 (604 & 502)) and the return conduit (Fig. 7 (604 & 504)).
Regarding claim 6, Martinez discloses the cooling system of claim 1, wherein the outer engine case structure (Fig. 7 (608)), the supply conduit (Fig. 7 (604 & 502)), and the return conduit (Fig. 7 (604 & 504)) are a monolithic component.

Regarding claim 8, Martinez discloses a cooling system for use in a gas turbine engine, comprising: an outer engine case structure (Fig. 7 (608)); an inner engine case structure (Fig. 1 (in the vicinity of the lower part of element 40)) disposed radially inward of the outer engine case structure (608), the inner engine case structure (Fig. 1 (in the vicinity of the lower part of element 40)) and the outer engine case structure (608) defining a bypass duct (Fig. 1 (40)); a heat exchanger (Fig. 7 (106)) disposed between the outer engine case structure (608) and the inner engine case structure (Fig. 1 (in the vicinity of the lower part of element 40)); a supply conduit (Fig. 7 (604 & 502)) extending circumferentially about the outer engine case structure (Fig. 7 (608)), the supply conduit (Fig. 7 (604 & 502)) fluidly coupled to the heat exchanger (Fig. 7 (106)); a return conduit (Fig. 7 (604 & 504)) extending circumferentially about the outer engine case structure (Fig. 7 (608), the return conduit (Fig. 7 (604 & 504)) fluidly coupled to the heat exchanger (Fig. 7 (106)); and an axial wall disposed between the supply conduit (Fig. 7 (604 & 502)) and the return conduit (Fig. 7 (604 & 504)).
Regarding claim 9, Martinez discloses the cooling system of claim 8, wherein the axial wall (Fig. 7 (on the side of elements 606)) comprises a cavity (Fig. 7 (openings in the vicinity of elements 606)) disposed between a first axial surface in the supply conduit (Fig. 7 (604 & 502)) and a second axial surface in the return conduit (Fig. 7 (604 & 504)).
Regarding claim 10, Martinez discloses the cooling system of claim 8, wherein the supply conduit (Fig. 7 (604 & 502)), the return conduit (Fig. 7 (604 & 504)), and the axial 
Regarding claim 11, Martinez discloses the cooling system of claim 8, wherein the supply conduit (Fig. 7 (604 & 502)) and the return conduit (Fig. 7 (604 & 504)) each have a substantially rectangular cross-sectional shape (Fig. 7).
Regarding claim 12, Martinez discloses the cooling system of claim 8, further comprising insulation (Fig. 7 (604)) configured to enclose the supply conduit (Fig. 7 (604 & 502)), the return conduit (Fig. 7 (604 & 504)), and the axial wall (Fig. 7 (on the side of elements 606)).
Regarding claim 14, Martinez discloses the cooling system of claim 8, wherein the supply conduit (Fig. 7 (604 & 502)) and the return conduit (Fig. 7 (604 & 504)) are annular in shape.
Regarding claim 15, Martinez discloses a gas turbine engine, comprising: an outer engine case structure (Fig. 7 (608)); an inner engine case structure (Fig. 1 (in the vicinity of the lower part of element 40)) disposed radially inward of the outer engine case structure (608), the inner engine case structure (Fig. 1 (in the vicinity of the lower part of element 40)) and the outer engine case structure (608) defining a bypass duct (Fig. 1 (40)); a heat exchanger (Fig. 7 (106)) disposed between the outer engine case structure (Fig. 7 (608)) and the inner engine case structure (Fig. 1 (in the vicinity of the lower part of element 40)); a supply conduit (Fig. 7 (604 & 502)) extending circumferentially about the outer engine case structure (Fig. 7 (608)), the supply conduit (Fig. 7 (604 & 502)) fluidly coupled to the heat exchanger (Fig. 7 (106)); and a return conduit (Fig. 7 (604 & 504)) disposed axially adjacent to the supply conduit (Fig. 7 (604 & 502)), the return 
Regarding claim 16, Martinez discloses the gas turbine engine of claim 15, further comprising an axial wall (Fig. 7 (on the side of elements 606)) disposed between the supply conduit (Fig. 7 (604 & 502)) and the return conduit (Fig. 7 (604 & 504)).
Regarding claim 17, Martinez discloses the gas turbine engine of claim 16, wherein the axial wall (Fig. 7 (on the side of elements 606)) comprises a cavity (Fig. 7 (openings in the vicinity of elements 606)) disposed between a first axial surface in the supply conduit (Fig. 7 (604 & 502)) and a second axial surface in the return conduit (Fig. 7 (604 & 504)).
Regarding claim 18, Martinez discloses the gas turbine engine of claim 15, wherein the supply conduit (Fig. 7 (604 & 502)), the return conduit (Fig. 7 (604 & 504)), and the outer engine case structure (Fig. 7 (608)) are a monolithic component.
Regarding claim 19, Martinez discloses the gas turbine engine of claim 15, further comprising insulation (Fig. 7 (604)) configured to enclose the supply conduit (Fig. 7 (604 & 502)) and the return conduit (Fig. 7 (604 & 504)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez, in view of Wong (US PG Pub No. 2013/0276476), hereinafter “Wong”.
Regarding claim 3, Martinez discloses the cooling system of claim 2.
Martinez fails to disclose a first plurality of heat fins and a second plurality of heat fins, wherein the first plurality of heat fins extend from a first radially inner surface of the supply conduit, and wherein the second plurality of heat fins extend from a second radially inner surface of the return conduit.
However, Wong discloses a plurality of heat fins (Wong (Fig. 37 (52’))) that extend from a radially inner surface of a conduit (Wong (Fig. 37 (51’))).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Martinez by incorporating the teachings of Wong in order to dissipate heat.
Regarding claim 13, Martinez discloses the cooling system of claim 8.

However, Wong discloses a plurality of heat fins (Wong (Fig. 37 (52’))) that extend from a radially inner surface of a conduit (Wong (Fig. 37 (51’))).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Martinez by incorporating the teachings of Wong in order to dissipate heat.
Regarding claim 20, Martinez discloses the gas turbine engine of claim 15.
Martinez fails to disclose a first plurality of heat fins extending from radially outward from a first radially inner surface of the supply conduit, and a second plurality of heat fins extending radially outward from a second radially inner surface of the return conduit.
However, Wong discloses a plurality of heat fins (Wong (Fig. 37 (52’))) that extend from a radially inner surface of a conduit (Wong (Fig. 37 (51’))).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Martinez by incorporating the teachings of Wong in order to dissipate heat.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923.  The examiner can normally be reached on Monday thru Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747